Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/1/21.  Claim(s) 7-9, 11, 13, 16-19, 23, 24, and 27 are cancelled.  Claim(s) 1-6, 10, 12, 14, 15, 20-22, 25, and 26 are pending.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments, arguments, and showing of superior properties with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
The restriction requirement dated 3/10/21 is hereby withdrawn and all species in all claims are examined.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized the instant composition, the prior art is predominantly drawn to the development of formulation of compositions for injection and not for oral administration.  The improvements provided by the formulation provide superior properties for the dissolution for injection, but would not have necessarily been something that one of skill in the art would have known would produce improvements in the properties of orally administered compositions.
The instant inventors have discovered via experimentation that the claimed composition provides superior properties with respect to not only solubility and stability, but also to the bioavailability, which is significantly improved versus the parent compositions.  This produces an improved rate of success in treatment as well, neither of which would have necessarily been predictable.  Therefore the instant claims are free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 7-9, 11, 13, 16-19, 23, 24, and 27 are cancelled.  Claim(s) 1-6, 10, 12, 14, 15, 20-22, 25, and 26 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627